DETAILED ACTION
	This Office Action is in response to the amendment filed 2/8/21.  As requested, the specification and claim 1 has been amended, clams 2 and 10 have been cancelled, and new claims 11-14 have been added.  Claims 1, 3-9 and 11-14 are pending in the present application.
	In response, the objection to the drawings and the rejection of claim 1-10 under 112(b) is hereby withdrawn. 
	In response to Applicant’s argument with respect newly amended clam 1, the examiner has withdrawn the 102(a)(1) anticipatory rejection of claims 1, 5, 8 and 10 since claim 1 has been amended to include the limitations of claims 2 and 10.
	With respect to amended claim 1, which includes the limitations of claim 2, Applicant argues the following:
Nelson, Jr. discloses an adhesive bandage and Luchetti discloses a sticking plaster. Applicant notes, first of all, that both Nelson, Jr. and Luchetti are design patents and their claims are for ornamental designs. There is no disclosure in either reference explaining the reasons for particular aspects of the disclosed designs. In particular, there is no disclosure that portions of these designs that might he considered to be “recesses” are for the purpose of contouring these devices to a body portion, as stated by the Examiner in paragraph 24 of the Office action.
Apparently, this bandage has a central bandage portion between two end portions. This central bandage portion does not have the same cross-section as the ends and it appears that the end portions are adhesive, while the central portion is not. The central bandage portion is somewhat narrower than the end portions, but the end portions are not defined by parallel lines, as seen also in Fig. 2.  Therefore, Applicant submits that the structure in Nelson, Jr. cannot be considered to disclose a “recess'’ at all, or to in any way suggest the limitations of claim 1.

With regard to Luchetti, the general structure of Luchetti’s plaster is seen in Fig. 1 of Luchetti.
By comparison, the Description section of Lampe states:

“The PEDIPLAST-strip consists of a tensile fabric strip, the narrow sides of which are cut trapezoidal (see drawing). The underside is covered with a skin-friendly adhesive layer, which has increased adhesive strength on the narrow sides. The adhesive layer is covered by a release liner.”

That is, the strip of Lampe is trapezoidal; on the other hand, the sticking plaster of Luchetti is rounded as a whole. The sticking plaster of Luchetti does not include a parallel portion. Therefore, the shape of the sticking plaster of Luchetti is quite different from the shape of the strip of Lampe. It would have been impossible even for a person skilled in the art to have modified the strip of Lampe so that the longer edge of the two edges extending in the longitudinal direction includes a recess toward the shorter edge, and so that the shorter edge of the two edges extending in the longitudinal direction includes a substantially straight parallel portion except for both Its ends.


In response the Office wishes Applicant to note that MPEP 2143 (G) recites the following:
“The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).

The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.”

Applicant’s arguments with respect to the newly amended claims have been reviewed but are moot because of the new grounds of rejection. Applicant is advised to review the new rejections with MPEP 2143(G) in mind.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3823889 (“Lampe”) in view of D574,085 (“Luchetti”).
As regards claim 1, Lampe discloses a Pediplast strip that anticipates Applicants’ presently claimed invention.  More specifically, Lampe discloses an adhesive tape (constituted by the Pediplast strip, as shown in the figure) comprising, a base material layer (constituted by a tensile fabric strip), an adhesive layer (constituted by skin-friendly adhesive layer), and a release material layer (constituted by release liner), wherein two edges extending in the longitudinal direction of the adhesive tape include parallel portions, the length of one of the two edges is greater than the length of the other, the 
Lampe fails to disclose the longer edge of the two edges extending in the longitudinal direction includes a recess toward the shorter edge and that the ends of the shorter edges are not parallel at both its ends. However, Luchetti teaches that it is known to provide an adhesive devices for medical use having a longitudinal direction having a longer edge and a shorter edge with both the longer edge and the shorter edge extending in the longitudinal direction, wherein the longer edge of the two edges includes a recess toward the shorter edge and ends of the shorter edge are not parallel (see Figs. 1 and 2 Luchetti) for the inherent purpose of contouring the body portion around which it placed so as to increase patient comfort.
In view of Luchetti, it would have been obvious to one having ordinary skill in the art at the effective time of filing to have modified Lampe with the addition of a recess that extends towards the inside of the adhesive strip and to provide the ends of the shorter edges with non-parallel lines (i.e., curved lines), with a reasonable expectation of success, in order to contour the body portion about which it is placed so as to increase comfort.  Applicant is reminded that:
“The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).

The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

In the instant case, knowledge is gleaned from the fact the one having ordinary skill in the art would have been motivated to provide a bandage for use on the body with a contour/recess to surround a curved portion of the body, and further to provide edges that are curved, so as to provide a more comfortable fit when is use on a portion of the body.
As regards claim 3, modified Lampe discloses the adhesive tape according to claim 1 except that it has a shape that is symmetrical about a central axis perpendicular to the longitudinal direction of the adhesive tape.
However, it is well known that trapezoids may be defined as scalene, isosceles, right, obtuse and acute and the Office contends that each trapezoid shape would perform equally well, but that an isosceles trapezoid which is symmetrical about its central axis would allow for equal application to the left or right side of a nail.  As such, it would have been obvious to one having ordinary skill in the art to have modified Lampe 
As regards claim 5, modified Lampe discloses the adhesive tape according to claim 1, which is an adhesive tape capable of use for the prevention and/or treatment of inflammation around a nail.  Applicant should note that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As regards claim 8, Lampe discloses the adhesive tape according claim 1, wherein each of the two other edges is substantially straight over its entire length or substantially straight except for both its ends (as can be seen from the figure, each of the two other edges is substantially straight over its entire length in as much as Applicant’s are substantially straight).
As regards claim 9, modified Lampe discloses the adhesive tape according to claim 1, except wherein the two other edges each have a length of 0.8 to 3 cm. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective time of filing to vary, through routine experimentation, to optimize the length of the two other edges such that they have a length between 0.8 to 3 cm,
in order to fit the phalanges on the foot or hand of a particular user.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe in view of Luchetti as applied to claim 3 above, and in further view of U.S. Patent Application No. 2003/0138479 (“Mizota et al.”).
As regards claim 4, modified Lampe discloses the adhesive tape according to claim 3, except wherein the release material layer is composed of three portions separated by two slits that are parallel to and equidistant from the central axis, or is composed of two portions separated by one slit on the central axis.
Mizota et al., however, teaches it is known to provide an adhesive tape (constituted by patch 1) comprising a base layer (support 2), adhesive layer (3) and release sheet (5) scored in the center by perforation (6) so as to provide a means for separating the liner into two portion in order to facilitate application of the patch without touching the adhesive (see Fig. 4).
In view of Mizota et al., it would have been obvious to one having ordinary skill in the art at the effective time of filing to provide the release liner of modified Lampe with perforations in its center so as to provide a means for separating the liner into two portions in order to facilitate application of the patch without touching the adhesive with a reasonable expectation of success.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2008/0283426 (“Primer et al.”) in view of Lampe and Luchetti.
As regards claims 6 and 7, Primer et al. discloses a kit (constituted by a medical treatment package) capable of use for treating paronychia, comprising adhesive tape a check sheet (constituted by booklet label) for recording a state of an affected area (see para, 0079, which discloses the labels can be used to identify wound conditions).  As can be read from claim 7, the package can include an adhesive bandage, a humectant such as a lotion or cream, and a sterile pad.
Primer et al. fails to teach the sterile pad is a cotton swab, however, the Office takes the position that it would have been obvious to one of ordinary sill in the art at the effective time of filing to substitute the sterile pad for a cotton swab since both are known for their equivalent use in applying products to a wound.
Primer et al. also fails to teach the adhesive tape is adhesive tape according to claim 1.  As discussed above, Lampe in view of Luchetti discloses the adhesive tape of claim 1 (note the discussion of claim 1 above).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to either add an additional adhesive bandage to the package of Primer et al. or substitute the adhesive bandage of Primer et al. for the adhesive bandage (Pediplast strip) of Lampe in view of Luchetti in order to provide bandages in the package of a size for use on a phalanges for treatment thereof with a reasonable expectation of success.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampe in view of Luchetti as applied to claim 1 above, and in further view of U.S. Patent No. 6,384,293 “Marcussen”).
As regards claim 1, modified Lampe discloses adhesive tape according to claim 1 except wherein all of the ends are rounded in a substantially curved shape, and connection portions between the longer edge and the recess are rounded to form a continuous substantially curved line. However, as can be seen from the figures of Luchetti, all the corners and the recess are rounded.  It would have been further obvious to one having ordinary skill in the art to have modified all the corners and the recess of modified Lampe such that they are rounded in a substantially curved shape for the inherent purpose of preventing the ends of rolling up.  Assuming applicant’s disagrees, Marcussen teaches it is known to provide a curved recess and curved end in an adhesive tape strip (see the dressing in Figs. 1-3) for the purpose of avoiding points of attack for initiating an unintended roll-up of the dressing (col. 3, lines 27-31).  Thus, it would have been obvious to one having ordinary skill in the art to have provided modified Lampe with rounded corners and a rounded recess, with a reasonable expectation of success, in order to avoid points of attack for initiating an unintended roll-up of the dressing.
As regards claims 12-14, modified Lampe discloses the adhesive tape according to claim 11, except wherein a radius of curvature of each curve of the ends is set to 1 to 10 mm, or  except wherein an m1:m2 length ratio is 1:1 to 1:20, where m1 represents the length of the rounded comer in the longitudinal direction of the adhesive tape, and m2 represents the length of a parallel portion in the longer edge, or except wherein an In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art at before the effective time of filing to vary the dimensions of the modified tape of Lampe, through routine experimentation, to optimize the radius of curvature of each curve of the ends such that it is set to 1 to 10 mm, or to vary m1:m2 length ratio is 1:1 to 1:20, where m1 represents the length of the rounded comer in the longitudinal direction of the adhesive tape, and m2 represents the length of a parallel portion in the longer edge, or to optimize the length ratio such that n1:n2 length ratio is 1:1 to 1:20, where n1 represents the length of the rounded comer in the width direction of the adhesive tape, and n2 represents the length of the substantially straight portion of each of the two other edges in the width direction of the adhesive tape, in order to fit the phalanges on the foot or hand of a particular user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM M LEWIS/Primary Examiner, Art Unit 3786